          Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 1 of 11
                                                                     1, r.=========i
                                                                           USDCSDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC#:                   .
                                                             X             DATE Fil..ED: 7 / l 7 / 2-/
-------------------
UNITED STATES OF AMERICA


                  V.                                                           16 CR 285 (CM)


ANTONIO MALDONADO,

                          Defendant.

_ _ _ _ _ _ _ _ _ __ __ __ __ __ x



      DECISION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

McMahon, C.J.:

        On October 19, 2016, Antonio Maldonado pleaded guilty to narcotics conspiracy in

violation of21 U.S.C. §§ 846 and 84l (b)(l )(A). On May 4, 2017, Maldonado was sentenced to

120 months' imprisonment, the applicable statutory mandatory minimum sentence. Maldonado

is currently incarcerated in the Federal Correction Institution (FCI) (Low) at Allenwood, PA.

According to the Bureau of Prisons ("BOP"), the defendant's scheduled release date is October

13, 2024.

        On December 18, 2020, Maldonado filed a motion for compassionate release, pursuant to
                                                                                                     1
18 U.S.C. §3582(c)(l)(A)(i), as amended by the First Step Act ("FSA"), P.L. 115-391.




1 Maldonado originally filed a pro se motion for compassionate release on July 22, 2020. Dkt. No. 119. Shortly

thereafter, Matthew S. Aibel from Epstein Becker & Green, P.C., together with Victor L. Lou, of Cleary Gottlieb,
filed a notice of appearance, agreeing to represent Maldonado pro bono. Counsel subsequently moved to withdraw
Maldonado' s prose motion in favor of the counseled motion that is presently before the court. (Dkt. No. 121 .)
                                                        1
        Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 2 of 11




Maldonado claimed in his motion, principally, that his severe obesity, asthma, and hypertension,

among other medical issues, put him at increased risk for severe illness should he contract

COVID-19 while incarcerated. 0kt.      os. 123- 125.

       Shortly after making the motion, Maldonado tested positive for COYID-19 and was

quarantined. On January I, 202 I, the defendant supplemented his compassionate release motion

with additional briefing. 0kt. Nos. 126-127. Maldonado claimed that he was not receiving

adequate medical care from the BOP and argued that he should be released because he would

receive better care in the community. 0kt.   o. 126 at 1. The defendant proposed that he be

permitted to reside in the household of a family member who expressed willingness to transport

and house Maldonado despite his active COYID diagnosis. Id. at 2.

       Maldonado has subsequently recovered from COYID-19 and rejoined the general prison

population. He nonetheless presses his argument for release, either because he might catch

COVID again, or because he might be prone to suffering from so-called " long COVID," a form

of the disease in which those who have recovered continue to experience symptoms, such as loss

of smell or taste or extended fatigue. Maldonado offers no evidence that he is in fact suffering

from "long COVID;" and he offers no evidence about the possibility that he might contract a

second case of COY ID .

       Compassionate Release

       Under 18 U .S.C. § 3582(c), a district court " may not" modify a term of imprisonment

once imposed, except under limited circumstances. One such circumstance is the so-called

compassionate release provision, which provides that a district court " may reduce the term of


                                                 2
         Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 3 of 11




imprisonment" where it finds "extraordinary and compelling circumstances."§ 3582(c)(l)(A)(i).

A motion under this provision may be made by either the Bureau of Prisons or a defendant, but

in the latter case only "after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." Id. (emphasis added). Thus, where a compassionate release motion is brought by a

defendant who has not "fully exhausted all administrative rights," the district court "may not"

modify his term of imprisonment.

        If a defendant demonstrates that he has exhausted his administrative remedies with the

BOP, the Court must then consider whether the defendant has met his burden of establishing

"extraordinary and compelling circumstances" warranting release. 2 Until recently, this Court-

and many of my district court colleagues- looked to United States Sentencing Guidelines §

1B1.13 (the applicable Guidelines section for sentencing reductions pursuant 18 U.S .C. §

3582(c)(l)(A)(i)), for guidance on what constituted "extraordinary and compelling

circumstances."3 That changed on September 25, 2020, when the United States Court of Appeals



2"A party with an affirmative goal and presumptive access to proof on a given issue normally has the burden of
proof as to that issue." See, e.g., United States v. Butler, 970 F.2d IO 17, I026 (2d Cir. 1992).

3 The Application Notes to Section 1B 1.13 describe the circumstances under which "extraordinary and compelling
reasons" exist. See§ 1B 1.13 comment (n. l ). For example, the medical circumstances ground reads as follows:

(A)     Medical Condition of the Defendant.-

        (i)      The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with an end
                 of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death within a
                 specific time period) is not required. Examples include metastatic solid-tumor cancer, amyotrophic
                 lateral sclerosis (ALS), end-stage organ disease, and advanced dementia

                                                         3
         Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 4 of 11




for the Second Circuit held that § 1B 1.13 is not applicable to a motion brought by a defendant in

the district court. United States .v. Brooker No. 19-32180-CR, 2020 WL 5739712, at *6 (2d Cir.

Sept. 25, 2020). The Second Circuit reasoned that the language of§ 1B 1.13-language that has

not been updated since the passing of the First Step Act- addressed only sentencing reduction

motions initiated by the Bureau of Prisons. Id. In making clear that the district court was not

constrained by the narrow grounds for granting compassionate release in § 1B 1.13, the Second

Circuit declared unequivocally that "district courts have discretion to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before [the court] in

motions for compassionate release," and that "neither Application Note 1(D), nor anything else

in the now-outdated version of Guideline § 1B 1.13, limits the district court's discretion." Id at *7.

        What Brooker did not change, however, is the mandate in § 3582(c)(l)(A)(i) that a court

contemplating a defendant's release pursuant to that section must first consider the sentencing

factors at 18 U.S.C. § 3553(a), to the extent they are applicable, and determine whether they

counsel for or against release. A court may still deny compassionate release where the§ 3553(a)




        (ii)    The defendant is-

                (I)     suffering from a serious physical or medical condition,

                (II)    suffering from a serious functional or cognitive impairment, or

                (Ill)   experiencing deteriorating physical or mental health because of the aging process, that
                        substantially diminishes the ability of the defendant to provide self- care within the
                        environment ofa correctional facility and from which he or she is not expected to
                        recover.

Id.§ IBl .13 comment(n.l).

                                                       4
           Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 5 of 11




factors override, in any particular case, what would otherwise be extraordinary and compelling

circumstances.

          Maldonado has Exhausted his Administrative Remedies

          On May 27, 2020, Maldonado made a pro se motion for compassionate release (or, in the

alternative, for a transfer to home confinement) with the Bureau of Prisons. See Dkt. No. 125 at

10. That application was denied on June 9, 2020. Id.

          On November 5, 2020, pro bona counsel made a new application to the BOP for

compassionate release, citing, inter alia, Maldonado's medical conditions, and increased risk for

severe illness should he contract COVID-19. See Dkt. No. 125 at 10. That application was

denied on November I 0, 2020. Id.

          Accordingly, Maldonado has exhausted his administrative remedies, and his motion is

properly before the court.

          The Merits of Maldonado 's Motion

          Maldonado has failed to demonstrated an extraordinary and compelling reason

warranting compassionate release. Even if he had made such a showing, the sentencing factors at

18 U.S.C. § 3553(a) counsel against release.

                   Maldonado 's Health & COVID-1 9 Risk

          According to Maldonado's BOP medical records,4 he is 56 years old severely obese male,

with asthma and hypertension. In and of itself, that does not qualify as a serious medical




4   See Maldonado's BOP Medical Records, Government Opposition (0kt. No. , Exhibit A).

                                                       5
            Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 6 of 11




condition. Maldonado is not yet 60 years old, and his co-morbidities, while serious, are sadly

common among men his age, both in and out of prison. BOP, as is well known, has many such

individuals in its care.

           Maldonado' s conditions do, in theory, increase hi s risk from COVID. According to CDC

guidelines, obesity increases a person's risk for severe illness from COVID-19, and asthma and

hypertension qualify as diseases that might place individuals at an increased risk for severe

illness from COVID-19.5 In other circumstances, that might give the Court pause.

           However, in Maldonado's case we are dealing, not in theory, but in actuality. Maldonado

contracted COVID-19 back in December. He appears to have made a full recovery. The

theoretical severe outcome did not occur.

           According to Maldonado ' s medical records, BOP medical staff at Allenwood (Low)

monitored Maldonado's condition daily after his COVTD-19 diagnosis. He complained primarily

of body aches, headaches, and fatigue. From December 29, 2020 through January 1, 2021, he

reported a shortness of breath (Ex. A at 11-18), and on December 29, 2020, his pulse oximeter

reading was 92%-- below the normal range. (Ex. A at 9, 18). The next day, on December 30,

2021, the medical staff ordered a chest x-ray, which showed his lungs were bilaterally clear and

that he did not have pneumonia. (Ex. A at 3, 16-1 7). Beginning on January 1, 2021 , Maldonado ' s

vitals were all within the normal range: no fever, and normal oxygen saturation levels. (See, e.g.,




5   See https://www.cdc.gov/coronavirus/20 19-ncov/need-extra-precautions/peop le-with-medical- conditions.htrn I.

                                                           6
         Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 7 of 11




Ex. A at 8). Maldonado was never at risk of hospitalization; his symptoms were generally

managed with Tylenol. (Ex. A at 1-2, 11 ).

       Maldonado has been returned to the prison general population. No evidence before the

Court suggests that he has not fully recovered.

       Counsel argues that Maldonado's recovery cannot be presumed until the Government

provides proof that his client has tested negative for the virus. But the Government has no burden

of proof on this motion. See, e.g., United States v. Butler, 970 F.2d at 1026. Moreover, CDC

guidance released just last week explains that persons who have recently recovered from COVID

can test positive for as long as three months after they cease to be infectious, due to the presence

of viral particles that are not "replication competent." See,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html (updated February 13,

2021. Therefore, a positive COVID test would not mean that Maldonado had not in fact

recovered from COVID, while hi s lack of symptoms supports a conclusion that defendant has in

fact recovered from the virus.

        Counsel argue that, even if defendant has recovered, he remains at high risk of suffering a

severe outcome if he should become infected again with the virus. They offer not a scintilla of

evidence to support this speculative statement. According to the CDC, "Cases of reinfection with

COVID-19 have been reported, but remain rare ....." https://www.cdc.gov/coronavirus/2019-

ncov/your-health/reinfection.html. While the CDC is sti ll "learning more about COVID-19" and

the virus' potential for reinfection, id., most experts believe that a person who has recovered

enjoys immunity anywhere from a several months and perhaps several years. See https://www.


                                                  7
          Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 8 of 11




nytimes.com/2020/12/05/health/covid-natural-immunity.html. Maldonado has not offered any

evidence that this assessment is untrue, or that he is at particular risk of reinfection. Everything

that is known to this court suggests that he is presently at low risk, and- with the BOP

committed to vaccinating all prisoners during the upcoming months-that he will continue to be

at low risk.

         Moreover, according to BOP website, prison officials seem to have the virus at FCI

Allenwood (Low) under control. While there have been 580 COVID-19 tests administered since

the Pandemic began, yielding 30 I positive results, See BOP COVID-19 Dashboard,

https://www.bop.gov /coronavirus/ (last visited February I 0, 2021 ), at present no staff are testing

positive, and only one inmate is currently testing positive. Id. Maldonado would arguably

encounter more COVID-1 9 infected persons if were released to the community than he would at

FCI Allenwood (Low).

         Counsel also argues that Maldonado might suffer lingering effects of COVID-19

infections. It is true that clinicians are seeing instances of so-called "long COVID," in which

individuals who have survived a bout of the virus never stop experiencing known symptoms of

the disease, such as the loss of the sense of taste and smell or fatigue. 6 But there is no evidence

in the record on this motion that Maldonado is experiencing any lingering symptoms of COVID,


6
  "Researchers estimate about I0% of COVID-19 patients become long haulers, according to a recent article from
The Journal of the American Medical Association and a study done by British scientists. That's in line with what
UC Davis Health is seeing." https://health.ucdavis.edu/coronavirus/covid-19-inforrnat ion/covid- I9-long-
haulers.html "The list of long hauler symptoms is long, wide and inconsistent. For some people, the lasting
coronavirus symptoms are nothing like the original symptoms when they were first infected with COVID-19. The
most common long hauler symptoms include: Coughing, ongoing, sometimes debilitating, fatigue, body aches
Joint pain, shortness of breath, loss of taste and smell, difficulty sleeping, headaches, and brain fog." Id.


                                                        8
        Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 9 of 11




and I will not speculate that he might someday develop any. If he does, that will be the time to

address them.

       COVID aside, Maldonado argues that he should be released due to his chronic

conditions, because he would receive better care for them back in the community. Apparently,

Maldonado has told counsel that his prison medical records, which were provided to the Court by

the Government, are inaccurate. See Aibel Third Deel. at 13.3. He claims, for example, that after

he was diagnosis with COVID-19, "he reported a cough and sore throat, and yet that is not

reflected in any of his initial medical records." See id. at 11 4, 5. Maldonado also claims that his

treatment was far from thorough, and that his "daily monitoring" visits lasted no longer than

three minutes at a time. Id. at 1 6. But none of that would convince the court to grant a

compassionate release motion, because none of it demonstrates that Maldonado suffers from, or

is in imminent danger of suffering from , any extraordinary or compelling medical condition.

        Maldonado's chronic medical afflictions are, as had been noted, sadly commonplace both

in and out of prison. Obesity and asthma are conditions the BOP is equipped to handle; it cares

for many affected inmates. That better care for these conditions might be found outside the walls

of a prison would not support a finding that extraordinary and compelling medical circumstances

warrant his release.

        In short, Maldonado has not met his burden of demonstrating the "extraordinary and

compelling circumstances" needed to grant his compassionate release motion. For that reason

alone, the motion must be denied.




                                                  9
        Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 10 of 11




               The 18 USC § 3553(a) Factors

       Even if Maldonado had met his threshold burden of demonstrating an "extraordinary and

compelling" reason to be considered for compassionate release, the sentencing factors at 18

U.S.C. § 3553(a}-which the Court must consider in connection with a motion for a sentence

reduction, see 18 U.S.C. § 3582(c)(l )(A}- counsel against a sentence reduction. Principal

among those considerations are "( 1) the nature and circumstances of the offense and the history

and characteristics of the defendant; (2) the need for the sentence imposed--{A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense; (B) to afford adequate deterrence to criminal conduct; [and] (C) to protect the public

from further crimes of the defendant." 18 U.S.C. § 3553(a)(l ), (2) (A-C).

       Maldonado ' s crimes were extremely serious. Maldonado orchestrated the distribution of

multiple kilograms worth of heroin on the streets of the Bronx for more than a year, preying on

drug addicts to help him advance his drug sales. He is a recidivist many times over, who has

never successfully completed a term of probation without incident. At the time of the offense, he

was still on parole from his last drug crime, during which he was caught in possession of four

firearms, a stun gun, and a bulletproof vest, in addition to a large quantity of heroin, crack

cocaine and marijuana. Maldonado committed each of these offenses when he was in his 40s,

and was already suffering from the medical issues he now cites in support of his motion. PSR at

1170-71. The fact that he suffered from chronic conditions that might make a prison sentence

harder did nothing to stop him from engaging in these dangerous crimes.




                                                  10
       Case 1:16-cr-00285-CM Document 131 Filed 02/17/21 Page 11 of 11




       As I said at the time of sentencing, Maldonado's use of "the desperate needs of addicts to

employ people who could serve as his distributors on the street," and his criminal history

indicated that he was "a much colder and more calculating individual" than he claimed. (0kt.

 o. 91 at 10-12.) The statutory mandatory minimum 120 months' sentence was warranted at the

time of sentencing; it remains so today.

       The motion is denied.

February 17, 2021


                                           I         7       ,..
                                                      I_,



                                               Colleen McMahon
                                                 Chief Judge




                                                11
